Citation Nr: 0805774	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-05 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for essential blepharospasms, 
to include whether service connection can be granted.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1962 to December 1966.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2005 
rating decision of the Oakland, California Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  A March 2003 rating decision denied service connection 
for essential blepharospasms; the veteran did not appeal this 
decision to the Board and it became final.    

2.  Evidence received since the March 2003 decision includes 
medical opinions indicating that the veteran's blepharospasms 
are related to stress and a February 2007 decision granting 
service connection for Post Traumatic Stress Disorder (PTSD); 
the evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.

3. The veteran's blepharospasms are reasonably shown to be 
related to his service-connected PTSD.   


CONCLUSIONS OF LAW

1.  The evidence received since the March 2003 decision is 
new and material and the claim for service connection for 
blepharospasms may be reopened.  
38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a), 3.303, 3.304, 3.310 (2007).  

2.  The veteran's blepharospasms are a result of, and/or 
aggravated by, his service-connected PTSD.  38 U.S.C.A. §§ 
1110, 1131, 5107  (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

II. Factual Background

Service medical records do not reveal any treatment or 
complaints for eye problems.  On November 1966 separation 
examination the eyes were found to be normal and the veteran 
was noted to have 20/20 vision in both eyes.  

At an August 1999 eye care visit the veteran complained of 
constant redness in both eyes and no relief.  The diagnostic 
impression was chronic blepharitis. 

An August 1999 VA ophthalmology progress note shows that the 
veteran was complaining of bilateral conjunctival redness, 
worse upon rising, after shower or rubbing eyes.  The 
diagnostic impression was chronic blepharitis bilaterally.  

In a July 2001 statement, the veteran indicated that his eyes 
would get red when taking a shower or swimming and that this 
condition started when he was in Vietnam.  During Vietnam he 
did not seek medical attention but when he was discharged his 
mother told him to get his eyes checked.  The veteran went to 
an eye doctor in 1967 but did not remember the name of the 
doctor.  The eye doctor told him that he had "some sort of 
jungle fungus," but the veteran did not pursue further 
treatment.  

In an April 2002 letter, the veteran's mother indicated that 
when the veteran left for Vietnam his eyes were normal but 
when he came back from Vietnam his eyes were bloodshot all 
the time.  She remembered that he went to the doctor for his 
eye condition upon arriving home but did not remember what 
diagnosis was made.  

An April 2002 comprehensive private eye examination report 
indicated that the veteran complained that ever since his 
service in Vietnam he had noticed episodes of his eyes 
clamping shut to the point that if he were driving he would 
have to pull to the side of the road as he could not open his 
eyelids, even utilizing his fingers.  His eyes would also get 
red and watery during these episodes.  The veteran also 
indicated that these episodes had been getting worse in the 
past two or three years.  The examiner indicated that while 
he could detect no blepharospasm at the time of the 
examination, the symptoms the veteran had reported were 
indicative of essential belpharospasm.  He advised the 
veteran that essential blepharospasm could be stress-induced 
and could be related to the stress levels he encountered in 
Vietnam.  He also advised the veteran that there were medical 
treatments available for essential blepharospasm and that he 
should consult the VA for further evaluation.  

A March 2003 rating decision denied service connection for 
essential blepharospasms, finding that this condition had not 
been clinically diagnosed.  

At a February 2004 optometry visit it was noted that the 
veteran had a history of blepharospasm that was stress 
induced.  The pertinent diagnostic assessment was 
blepharospasm secondary to stress disorder.  

On May 2004 ophthalmologic examination done on behalf of VA, 
the veteran reported that he had had several episodes where 
his eyes had begun to shut and close involuntarily.  The 
process usually began in a stressful, fatigued or tired 
situation where his eyes would begin to burn, blur up and 
then subsequently the eyelids would spasm to the point where 
the veteran could not open his eyes.  If he was driving when 
this would happen he would need to pull over and wait for the 
episode to subside.  The episodes would last 5 to 10 minutes 
after which the veteran was usually able to open his eyes 
again and proceed with his activities.  No residual spasm or 
blurriness would remain.  The episodes would occur 
approximately once every one to two weeks.  The pertinent 
diagnostic impression was blepharospasm with differential 
diagnoses of benign essential blepharospasm, dry eyes or 
ocular allergies.  The examiner commented that although the 
veteran may have had the very early stages of benign 
essential blepharospasm, the extremity and frequency of his 
episodes did not indicate the need for current treatment.  
The examiner believed that it was just as likely that the 
veteran's symptoms could be caused by drying out of the 
ocular surface.  He did not believe that the veteran has any 
significant disability from the blepharospasm and he 
recommended that artificial tears be used whenever the 
veteran noticed the burning sensation in his eyes as the 
artificial tears could abort the onset of the spasms.  The 
examiner also noted that stress could exacerbate or bring on 
the benign essential blepharospasm.  

III. Law and Regulations

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  See 38 U.S.C.A. § 7105.  A claim on which 
there is a final decision may be reopened if new and material 
evidence is submitted, however.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence" was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in October 
2004), and the new definition applies.  "New" evidence 
means existing evidence not previously submitted to agency 
decision makers. "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice- connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV. Analysis

Claim to Reopen

As noted above, the March 2003 rating decision denied service 
connection for blepharospasms, finding that the evidence did 
not show that the veteran currently had the disability.  The 
veteran did not appeal this decision to the Board in a timely 
fashion and it became final.  38 U.S.C.A. § 7105.  
Accordingly, in order for the veteran's claim for service 
connection for blepharospasms to be reopened, new and 
material evidence would have to be received.  38 U.S.C.A. 
§ 5108.

Examining the evidence received since the March 2003 rating 
decision, the Board finds that both the February 2004 
optometry visit report and the May 2004 opthalmological 
examination report relate to an unestablished fact necessary 
to substantiate the claim as these reports tend to show that 
the veteran does have a currently diagnosed blepharospasm 
disability.  Notably, although the May 2004 report found the 
veteran's level of disability "insignificant," it still did 
find some minimal level of disability, which is sufficient 
for a finding of "current disability" for service 
connection purposes.  Also, in combination with the February 
2007 rating decision granting service connection for PTSD, 
these reports raise a reasonable possibility of 
substantiating the claim as they also indicate that the 
blepharospasm disability is related to stress and aggravated 
by stress, and thus by extension, to the veteran's main 
stress related problem, PTSD.  Accordingly, this newly 
received evidence is new and material and the veteran's claim 
for service connection for blepharospasms may be reopened. 

Merits of Service Connection Claim

As the veteran's claim for service connection for 
blepharospasms is now reopened, the Board will consider it on 
the merits.  The record establishes that the veteran has a 
current blepharospasm disability as he was diagnosed as 
having blepharospasms in both February 2004 and May 2004 (and 
with chronic blepharospasms in August 1999) and there is no 
subsequent evidence of record indicating that this condition 
has resolved.  Additionally, both the February 2004 and May 
2004 reports, as well as the prior April 2002 report, 
indicated that the veteran's blepharospasm was related to 
stress, with the May 2004 report specifically indicating that 
stress could cause or aggravate it, and there is no contrary 
evidence of record indicating that the blepharospasms are not 
stress-related.  As the February 2007 rating decision granted 
service connection for PTSD and assigned a 30 percent rating 
effective October 2001 and a 70 percent rating from May 2004, 
it is clear from the record that the veteran has experienced 
a significant amount of stress from this service connected 
PTSD back at least as far as October 2001.  Also, the record 
does not show other physical or mental conditions or 
environmental factors, which would subject the veteran to the 
same level of stress as his PTSD.  Thus, it is reasonable to 
conclude that the stress from the veteran's PTSD causes 
and/or aggravates his blepharospasms.  Accordingly, resolving 
reasonable doubt in favor of the veteran (See 38 C.F.R. § 
3.102), the Board finds that service connection for 
blepharospasms as secondary to service connected PTSD is 
warranted.    


ORDER

New and material evidence has been received; a claim for 
service connection for blepharospasms is reopened.

Entitlement to service connection for blepharospasms is 
granted.      




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


